—In an action, inter alia, to foreclose a leasehold, the defendant Meropi Tribunella appeals from an order of the Supreme Court, Kangs County (I. Aronin, J.), entered June 26, 1996, which, inter alia, granted the plaintiff’s motion to direct her to pay the plaintiff $350 per month for her use and occupancy of real property owned by the plaintiff.
*374Ordered that the order is affirmed, with costs.
The Supreme Court properly required the appellant to pay for her use and occupancy of real property owned by the plaintiff (see, Real Property Law § 220; cf., Trump CPS v Meyer, 249 AD2d 22; Tobias Corp. v Jones, 236 AD2d 602; F.N.S. Atl. Co. v City of New York, 201 AD2d 366).
The appellant’s remaining contentions are either unpreserved for appellate review or without merit. Thompson, J. P., Sullivan, S. Miller and McGinity, JJ., concur.